Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.  Claims 5 and 16 have been cancelled, claims 1, 6-7, 11-12, and 17-18 have been amended, and claims 21 and 22 are newly added. 
 	

Response to Arguments
Regarding the 103 arguments:
	Applicants arguments regarding the 103 rejection have been considered and are found to be persuasive in part, however, are moot in view of new grounds of rejection found below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 11,068,867 B1 to Tucker (“Tucker”), in view of United States Patent No. 9,721,243 B2 to Itwaru (“Itwaru”), in view of United States Patent Application Publication No. 2014/0156517 A1 to Argue et al. (“Argue”), in further view of United States Patent Application Publication No. 2017/0124540 A1 to Chan et al. (“Chan”), in further view of United States Patent Application Publication No. 2017/0364914 A1 to Howard (“Howard”).

In regards to claims 1 and 12, Tucker discloses the following limitations:
A server comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the server to: (Tucker discloses a system and method of scanning QR codes via a customer mobile device in order to receive an interface from a merchant server in order to pay for a transaction including splitting the transaction between multiple parties. see at least Abstract col. 2 lines 18-40, col. 8 lines 16-39)
receive a request from a device that scanned the machine-readable code, the request received at the (Tucker discloses a system and method of scanning QR codes via a customer mobile device in order to receive an interface from a merchant server in order to pay for a transaction including splitting the transaction between multiple parties. see at least Figures 2 and 6, Abstract col. 2 lines 18-40, col. 8 lines 16-39)
receive, through the interface, an input of an indication to separate the transaction into multiple transaction parts and one or more parameters indicating how the transaction is to be separated; and (Tucker discloses a system and method of scanning QR codes via a customer mobile device in order to receive an interface from a merchant server in order to pay for a transaction including splitting the transaction between multiple parties. see at least Figures 2 and 6, Abstract col. 2 lines 18-40, col. 8 lines 16-39)
send, to the point-of-sale terminal, a message that configures the point-of-sale terminal to separate the transaction in accordance with the one or more parameters. (Tucker discloses sending to the POS terminal information regarding the bill split and updates to the bill/order in real time.  See at least col. 9 line 60 – col. 10 line 11)
Tucker discloses reading a QR code at the table from a merchant device, selecting via the application on the customer device how to split the bill and allows for the user to send payment details and process the transaction through the POS and backend system (which can be a cloud), however Tucker does not appear to specifically disclose the following limitations:
cause a point-of-sale terminal processing a transaction to display a machine-readable code, the machine-readable code encoding a web address; send, to the point-of-sale terminal, a message that configures the point-of-sale terminal to separate the transaction in accordance with the one or more parameters.
the one or more parameters including an indication of a total number of the multiple transaction parts;
the one ore more parameters further including a plurality of identifiers, each identifier being associated with a respective one of the transaction parts;
to output iterative prompts for input of a physical token associated with respective transaction parts using the plurality of identifiers;
The Examiner provides Itwaru to teach the following limitations:
cause a point-of-sale terminal processing a transaction to display a machine-readable code, the machine-readable code encoding a web address; (Itwaru discloses a system and method of displaying a QR code on a merchant POS scanning the QR code and wherein the code directs the device to connect to a server.  See at least Figure 1, col. 7 lines 49-67 and col. 8 lines 1-18 and col. 12 lines 24-43)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by tucker the teachings of Itwaru in order to provide for another place for the customer to scan the QR codes besides just at the table, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Argue to teach the following limitations:
the one or more parameters including an indication of a total number of the multiple transaction parts; (Argue teaches a bill splitting system and method wherein a user can select the number of ways to split a bill between multiple parties including a total number of transaction parts (splitting items between members and showing cost totals for each person).  See at least Figures 5-8.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Argue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Chan to teach the following limitations:
the one ore more parameters further including a plurality of identifiers, each identifier being associated with a respective one of the transaction parts; to output iterative prompts for input of a  (Chan discloses a bill splitting system and method by which the bill splitting system performs an iterative request to each of the recipients for payment of their respective portions of the assigned line items of the bill.  By selecting the payment request method the system sends out a request one at a time to each recipient. See at least Figures 5 and 6I, ¶¶ 0088 and 0101)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Howard to teach the following limitations:
input of a physical token associated with respective transaction parts (Howard teaches using a physical token reader to input a physical token (mobile device having a representation of a payment card) for use in payment of the transaction.  see at least ¶¶ 0020, 0058, and 0071)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Howard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 2 and 13, Tucker discloses displaying the transaction details in the interface displayed on the customer device, however does not appear to specifically disclose the following limitations:
  wherein the machine-readable code encodes a base amount of a transaction and wherein the request from the device references the base amount of the transaction and the interface indicates the base amount of the transaction. 
The Examiner provides Itwaru to teach the following limitations:
wherein the machine-readable code encodes a base amount of a transaction and wherein the request from the device references the base amount of the transaction and the interface indicates the base amount of the transaction. (Itwaru discloses a system and method of displaying a QR code on a merchant POS scanning the QR code and wherein the code directs the device to connect to a server and further that the QR code contains price and other information relating to the transaction to aid in processing the transaction.  See at least Figure 1 and col. 14 line 40 – col. 15 line 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Itwaru in order to provide a verification means (price matching) of the order, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 3 and 14, Tucker does not appear to specifically disclose the following limitations:
wherein the machine-readable code encodes a transaction identifier and wherein the request from the device references the transaction identifier, and wherein the message is sent to the point-of-sale terminal based on the transaction identifier.
The Examiner provides Itwaru to teach the following limitations:
wherein the machine-readable code encodes a transaction identifier and wherein the request from the device references the transaction identifier, and wherein the message is sent to the point-of-sale terminal based on the transaction identifier. (Itwaru teaches scanning the code via a mobile device, wherein the code includes a transaction identifier, and the information is then sent to the POS based on the scanning the unique transaction identifier to identify the merchant POS. see at least col. 22 lines 5-27)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Itwaru in order to allow using the system with multiple merchants and using the information encoded to identify the merchant via a merchant profile(see Itwaru col. 22), and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 4 and 15, Tucker does not appear to specifically disclose the following limitations:
wherein the one or more parameters include an image captured at the device that scanned the machine-readable code, the image purporting to be of a plurality of individuals, each individual associated with a respective transaction part of the multiple transaction parts, and wherein the instructions configure the server to determine a number of the plurality of individuals from the image and the message indicates the number of the plurality of individuals.
The Examiner provides Chan to teach the following limitations:
wherein the one or more parameters include an image captured at the device that scanned the machine-readable code, the image purporting to be of a plurality of individuals, each individual associated with a respective transaction part of the multiple transaction parts, and wherein the instructions configure the server to determine a number of the plurality of individuals from the image and the message indicates the number of the plurality of individuals. (Chan teaches a bill splitting method of taking a photo of a group of individuals for use in assigning portions of a bill to the individuals, the photo is then used by the server to identify the number and identities of the individuals and further assigning names to the people in the list. See at least figures 5 and 6G-6I)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan to provide another layer of verification the proper line items are assigned to the right person in the bill split scenario, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 5 and 16, Tucker does not appear to specifically disclose the following limitations:
wherein the one or more parameters include a plurality of identifiers, each identifier associated with a respective one of the transaction parts and wherein the message configures the point-of-sale terminal to output iterative prompts for input of a token associated with respective transaction part using the plurality of identifiers.
The Examiner provides Chan to teach the following limitations:
wherein the one or more parameters include a plurality of identifiers, each identifier associated with a respective one of the transaction parts and wherein the message configures the point-of-sale terminal to output iterative prompts for input of a token associated with respective transaction part using the plurality of identifiers. (Chan discloses a bill splitting system and method by which the bill splitting system performs an iterative request to each of the recipients for payment of their respective portions of the assigned line items of the bill.  By selecting the payment request method the system sends out a request one at a time to each recipient. See at least Figures 5 and 6I, ¶¶ 0088 and 0101)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 6 and 17, Tucker does not appear to specifically disclose the following limitations:
wherein the plurality of identifiers includes a plurality of names.
The Examiner provides Chan to teach the following limitations:
wherein the plurality of identifiers includes a plurality of names. (Chan discloses assigning names to the individuals to be included in the bill splitting system. See at least Figure 6I)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, Tucker discloses the following limitations:
wherein the iterative prompts prompt for completion of the transaction part using a respective physical token. (Tucker discloses iterative prompts for completing a transaction including using different credit cards input to the mobile device and sent to the POS for authorization.  See at least col. 9 line 41 - col. 10 line 36)


In regards to claims 7-8 and 18-19, Tucker does not appear to specifically disclose the following limitations:
wherein the one or more parameters further include an indicator defining a respective size of each of the multiple transaction parts and wherein the iterative prompts each indicate a size of an associated one of the multiple transaction parts as determined from the indicator defining the respective size. wherein the indicator defining the respective size indicates that the transaction parts are to be equal parts.
The Examiner provides Argue to teach the following limitations:
wherein the one or more parameters further include an indicator defining a respective size of each of the multiple transaction parts and wherein the iterative prompts each indicate a size of an associated one of the multiple transaction parts as determined from the indicator defining the respective size. wherein the indicator defining the respective size indicates that the transaction parts are to be equal parts. (Argue teaches a bill splitting method in which the user can select how to split the bill based on a percentage between all parties, including 0-100% split.  See at least Figure 8)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Argue since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 9-10 and 20, Tucker does not appear to specifically disclose the following limitations:
 wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts. wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts using an associated name.
The Examiner provides Chan to teach the following limitations:
wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts. wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts using an associated name. (Chan teaches a bill splitting method in which a bill can be split including by line item and associating the items to individual’s based on the individiual’s name. see at least Figure 6I)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 21, Tucker does not appear to specifically disclose the following limitations:
	wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts using an associated name.
	The Examiner provides Chan to teach the following limitations:
wherein the indicator defining the respective size associates each item that is related to the transaction with a respective one of the transaction parts using an associated name.(Chan teaches a bill splitting method that inclues assigning names to the people involved in the bill split. See at least figures 5 and 6G-6I)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Chan to provide another layer of verification the proper line items are assigned to the right person in the bill split scenario, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 22, Tucker discloses ending the transaction by requesting payment, however does not appear to specifically disclose the following limitations:
wherein the iterative prompts prompt for completion of the transaction part using a respective physical token.
The Examiner provides Chan to teach the following limitations:
wherein the iterative prompts prompt for completion of the transaction part using a respective (Chan discloses a bill splitting system and method by which the bill splitting system performs an iterative request to each of the recipients for payment of their respective portions of the assigned line items of the bill.  By selecting the payment request method the system sends out a request one at a time to each recipient to complete the transaction. See at least Figures 5 and 6I, ¶¶ 0088 and 0101)
The Examiner provides Howard to teach the following limitations:
physical token (Howard teaches using a physical token reader to input a physical token (mobile device having a representation of a payment card) for use in payment of the transaction.  see at least ¶¶ 0020, 0058, and 0071)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Tucker the teachings of Howard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH M MUTSCHLER/Examiner, Art Unit 3627                                                                                                                                                                                                        
/A. Hunter Wilder/Primary Examiner, Art Unit 3627